Case: 1:16-cv-08637 Document #: 3914 Filed: 10/23/20 Page 1 of 1 PageID #:263206

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 23, 2020:


       MINUTE entry before the Honorable Thomas M. Durkin: Parties report that they
have resolved the issued raised in Plaintiff Associated Wholesale Grocers, Inc.'s Notice of
Opt−Out and Objection to List of Opt−Outs Filed by Direct Purchaser Plaintiffs with
Respect to the DPP's Settlements with the Amick, George's, and Peco Defendants or in the
Alternative Motion for Late Opt−Out from Settlements [3813], [3814]. The motions are
terminated as withdrawn. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
